         Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ROBERT P. WILLIAMS, IV,

               Petitioner,

               v.                                      CASE NO. 20-3273-JWL

COMMANDANT,
United States Disciplinary Barracks,
et al.,

               Respondents.


                               MEMORANDUM AND ORDER


       This matter is a petition for habeas corpus filed under 28 U.S.C. § 2241. Petitioner is

confined at the United States Disciplinary Barracks at Fort Leavenworth, Kansas. Petitioner seeks

the reinstatement of his Good Conduct Time (GCT) and release from confinement. Respondents

were ordered to show cause and have filed their Answer and Return (ECF No. 11). Petitioner has

filed his Traverse (ECF No. 13). Having examined all materials filed, the Court denies the petition.

FACTUAL BACKGROUND

       Petitioner, a former Sergeant in the United States Marine Corps, was convicted by general

court-martial at Camp Lejeune, North Carolina. Petitioner plead guilty to sodomy and indecent

liberties with a child. He was sentenced on November 3, 2006 to confinement at the United States

Disciplinary Barracks for a term of forty-five (45) years with all confinement in excess of fifteen

(15) years suspended for the period of confinement served plus twelve (12) months thereafter.

Petitioner was also dishonorably discharged from the Marine Corps. On July 31, 2007, the United

States Navy and Marine Corps Court of Appeals (NMCCA) affirmed Petitioner’s convictions and


                                                 1
         Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 2 of 11




sentence, and on January 15, 2008, the United States Court of Appeals for the Armed Forces

summarily affirmed the decision of the NMCCA. See United States v. Robert P. Williams, IV, No.

08-0078/MC (CCA 200700245), 66 M.J. 101 (C.A.A.F. 2008).

       In 2015, Petitioner was released from confinement and placed on Mandatory Supervised

Release (MSR). Petitioner failed to abide by the conditions of release, and his MSR was suspended

on February 11, 2016. He was returned to confinement. ECF No. 12, at 82.

       Petitioner again applied for parole in late 2018. His parole request was denied, but he was

approved for MSR by the Navy Clemency & Parole Board (NC&PB) on March 13, 2019. At that

point, Petitioner’s minimum release date, calculated by applying his GCT and other abatements to

his full-term or maximum release date of March 20, 2022, was September 14, 2019. To be released

on MSR at his minimum release date, Petitioner was required to submit an acceptable MSR plan.

Petitioner submitted a plan in April of 2019. The plan involved him living with his wife, who is

also his stepsister, and his in-laws in the same town in Tennessee as his first unsuccessful term of

MSR. The U.S. Probation Office for the Middle District of Tennessee, which would supervise

Petitioner’s MSR, rejected the plan. The USPO expressed concern that the relationship with his

wife/stepsister was against the clinical recommendations of his previous sex offender treatment

provider, who he would be required to treat with again; that the proposed residence was within

2,000 feet of one of Petitioner’s victims; and that the remote nature of the residence would make

it difficult to supervise Petitioner to ensure he was not contacting any of his several victims. ECF

No. 12, at 87.

       Petitioner then submitted a second MSR plan, which involved his wife purchasing a home

in Kentucky that would be about 40 minutes from the first proposed residence in Tennessee. The

U.S. Probation Office for the Western District of Kentucky rejected this plan in August of 2019.



                                                 2
         Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 3 of 11




The USPO expressed concern that Petitioner had been residing with his wife during his last

unsuccessful period of supervision, that neither Petitioner nor his wife had ties to the district, that

Petitioner’s wife worked in Nashville, and that all of Petitioner’s support system resided in

Tennessee. ECF No. 12, at 88.

       At that point, personnel from the U.S. Disciplinary Barracks (USDB) contacted the U.S.

Probation Office in Tennessee and asked them to reconsider Petitioner’s first MSR plan. Upon

reconsideration, the Tennessee probation office agreed to accept Petitioner for supervision. But,

by that time, Petitioner could no longer live with his in-laws because they had a minor child living

with them, which would violate the conditions of Petitioner’s release.

       On September 23, 2019, the NC&PB found Petitioner to be “at fault” and ordered

Petitioner’s good conduct time held in abeyance until he submitted an adequate MSR plan.

Petitioner’s minimum release date was altered to March 20, 2022, the same as his maximum

release date. Then, Petitioner was charged on October 18, 2019 with a disciplinary violation for

failing to provide an acceptable supervision plan in accordance with regulatory requirements. A

Discipline and Adjustment Board (D&A Board) was held on November 22, 2019, and Petitioner

was found not guilty. The D&A Board recommended reinstatement of his forfeited GCT.

       Petitioner filed a request for clemency with the NC&PB, citing the D&A Board’s finding

and recommendation. After his annual NC&PB clemency review on December 17, 2019, the

Board acknowledged the D&A Board’s finding but recommended no favorable action. The

Commandant stated, “[T]he fact remains that Inmate Williams chose not to fully leverage options

available to him for a viable release plan. . . . While circumstances are unfortunate, options were

made available that he chose not to use.” ECF No. 12, at 80. The members of the disposition

board voted unanimously against Petitioner’s request for clemency, finding “his sentence should



                                                  3
         Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 4 of 11




remain as imposed stating their belief that Inmate Williams does not want to be on any kind of

supervision.” Id. at 81.

       The Commandant reviewed Petitioner’s situation again, stating on January 15, 2020:

“While the inmate’s setbacks to finding residency are notable and did involve uncooperative parole

commissions in two separate areas, it did not mean finding residency somewhere in the U.S.A.

was impossible. I recommend he be found at fault and given more time to develop another

approved supervision COA/proposal.” Id. at 102.

       Petitioner sent an appeal letter to the Secretary of the Navy Council of Review Boards

asking him to overturn the NC&PB’s finding of fault. Petitioner’s appeal was denied on January

31, 2020. See ECF No. 12, at 94. He also sent a request on January 26, 2020 to the Secretary of

the Navy asking for an investigation of his “continued wrongful confinement” (id. at 100) and

requested an Inspector General’s investigation on December 31, 2019 (ECF No. 1, at 5). Petitioner

received a letter on October 16, 2020 from the Inspector General stating they were still working

on his case. ECF No. 1, at 5.

       Approximately one year after the first disciplinary charge, Petitioner was again charged

with a disciplinary violation for failing to submit an acceptable MSR plan. The Board President

stated at the D&A Board hearing, “We are looking at this board as fairly as the last board but since

then you have made no attempt to achieve the requirement, the deliberation will likely be

different.” ECF No. 13-1, at 28. The D&A Board found him guilty on September 24, 2020 and a

forfeiture of all abatement to confinement was ordered by the Board. See id. at 25.

       Petitioner brings the instant petition under § 2241, arguing that he is being held beyond his

minimum release date of September 14, 2019 without due process in violation of his Fifth

Amendment rights.



                                                 4
         Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 5 of 11




MANDATORY SUPERVISED RELEASE (MSR)

       MSR, created in 2001, is a valid Department of Defense system of parole. See Huschak v.

Gray, 642 F. Supp. 2d 1268 (D. Kan. 2009) and 10 U.S.C. § 952(a) (“The Secretary concerned

may provide a system of parole for offenders who are confined in military correctional facilities

and who were at the time of commission of their offenses subject to the authority of that

Secretary.”). The MSR program is an involuntary form of parole set up as the default early release

mechanism for inmates not granted traditional parole. Banks v. United States, No. 09-3086-RDR,

2013 WL 6179187, at *1–2 (D. Kan. Nov. 25, 2013).

       The Navy MSR program is administered by the NC&PB, which is vested with the “highly

discretionary” authority to decide whether to grant parole, and to decide which type of parole is

appropriate. Id. (citing see Department of Defense Instruction (DODI) 1325.07). Prisoners in

MSR are “required to serve the balance of [their] sentence[s] outside of confinement on the

condition that [they] abide by certain rules.” Huschak, 642 F. Supp. 2d at 1276.

       A prisoner’s GCT is used to compute his minimum release date, which is the starting date

for MSR. However, before the prisoner can be released on MSR, he must submit an MSR plan

that is accepted by the NC&PB. DODI 1325.07, at 32-33 (ECF 11-1, at 32-33). The U.S. Parole

Offices are used to supervise prisoners on MSR. Therefore, the Parole Office for the district where

the prisoner will be released must agree to the MSR plan before the NC&PB will accept the plan

and release the prisoner. Id.

       The consequences of failing to submit an acceptable MSR plan differ depending on the

date of a prisoner’s offenses. For offenses after October 1, 2004, the award of GCT is conditioned

on the prisoner submitting an acceptable MSR plan. Id. at 34. For offenses before October 1,




                                                5
          Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 6 of 11




2004, GCT was automatically awarded but could be taken as a disciplinary action where the

prisoner willfully or negligently fails to prepare an acceptable supervision plan. Id.

CLAIMS PRESENTED

         Petitioner’s primary claim is that he is being held beyond his minimum release date without

due process in violation of his Fifth Amendment rights, as a result of the seizure of his Good

Conduct Time after his MSR plans were arbitrarily rejected.

         In his Traverse, Petitioner raises a secondary due process claim, alleging his rights were

violated when he was sent to the second D&A Board for the same offense and an email presented

at the hearing was not included in the record. Because this claim was not raised in the Petition, it

will not be considered. See Valois v. Commandant, USDB-Fort Leavenworth, No. CIV.A. 13-

3029-KHV, 2015 WL 5837658, at *13 (D. Kan. Oct. 7, 2015), aff'd, 638 F. App'x 796 (10th Cir.

2016).

STANDARD FOR RELIEF

         A federal court may grant habeas corpus relief where a prisoner demonstrates that he is “in

custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

§ 2241(c).

STANDARD OF REVIEW

         This case presents a review of an NC&PB decision rather than a review of a court-martial

proceeding, therefore the standard of review is somewhat different than is typical in a military

2241 action. The NC&PB serves functions similar to those of the U.S. Parole Commission

(USPC). “[I]t is not the function of the courts to review the discretion of the Board in the denial

of application for parole or to review the credibility of reports and information received by the

Board in making its determination.” Miller v. Air Force Clemency & Parole Bd., No. CIV.A.



                                                  6
         Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 7 of 11




JFM-10-2621, 2011 WL 4402497, at *9 (D. Md. Sept. 20, 2011), aff'd, 472 F. App'x 210 (4th Cir.

2012) (citing United States Board of Parole, v. Merhige, 487 F.2d 25, 29 (4th Cir. 1973); United

States v. Frederick 405 F.2d 129 (3rd Cir. 1968); Beltempo v. Hadden, 815 F.2d 873, 875 (2nd

Cir.1987); Stroud v. United States Parole Commission, 668 F.2d 843, 846 (5th Cir.1982); Adams

v. Keller, 713 F.2d 1195, at 1198–99 (6th Cir. 1983)). “The inquiry is not whether the decision is

supported by the preponderance of the evidence, but whether there is a rational basis in the record

for the Board's conclusion.” Id. (citing see Misasi v. United States Parole Commission, 835 F.2d

754, 758 (10th Cir. 1987)). In evaluating this case, the Court must determine whether the action

of the NC&PB was arbitrary and capricious. Mellette v. Lowe, 881 F. Supp. 499, 501 (D. Kan.),

aff'd, 64 F.3d 670 (10th Cir. 1995) (citing Kell v. U.S. Parole Commission, 26 F.3d 1016, 1019

(10th Cir. 1994)). Only if the NC&PB's action appears to be an abuse of discretion is relief

appropriate. Id.

       Generally, before seeking collateral review in the civilian system, a military prisoner must

exhaust “all available military remedies.” Banks v. United States, 431 F. App’x 755, 757 (10th

Cir. 2011). Because Respondents have not raised failure to exhaust as a defense, the Court deems

it waived and shall address the merits of Mr. Williams’s habeas corpus petition. Valois v.

Commandant, USDB-Fort Leavenworth, No. CIV.A. 13-3029-KHV, 2015 WL 5837658, at *3 (D.

Kan. Oct. 7, 2015), aff'd, 638 F. App'x 796 (10th Cir. 2016) (citing Huschak, 642 F. Supp. 2d at

1280 n. 14).

ANALYSIS

       The Court finds that the NC&PB did not abuse its discretion in holding Petitioner’s GCT

in abeyance until he submitted an acceptable MSR plan. The NC&PB made the determination that

Petitioner was not entitled to parole but should be released on MSR from his minimum release



                                                7
         Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 8 of 11




date to his maximum release date. The MSR program and the NC&PB’s authority to order a

prisoner into MSR have been upheld by courts in the Tenth Circuit, and Petitioner does not

specifically challenge the NC&PB’s decision to require him to participate in MSR. See Saxon v.

Belcher, No. CIV.A. 10-3189-RDR, 2010 WL 4135839, at *1 (D. Kan. Oct. 18, 2010) (citing

Huschak).

       To proceed with release from confinement on MSR, Petitioner had to submit a release plan

that was acceptable to the NC&PB and the USPO. DODI 1325.07; ECF No. 11-1, at 32-33.

Having been through MSR previously, Petitioner was well aware of that requirement. In addition,

Petitioner received an MSR briefing after his conviction, which explained the mandatory nature of

the program, that he would be required to submit an MSR plan, and that failure to prepare an

acceptable plan could result in loss of GCT or disciplinary action for failure to follow an order,

“thus delaying your release or requiring you to serve your entire sentence (to your maximum

release date) in confinement.” Acknowledgement of Mandatory Supervised Release (MSR)

Briefing, dated 9/6/2007 (ECF No. 12, at 86). The NC&PB initially approved both of Petitioner’s

release plans but could not get the USPO to agree. Each USPO provided written reasons for the

denial, and those reasons were not arbitrary. There was a rational basis for the USPO decisions,

and the NC&PB was powerless to override them.

       When neither USPO would approve Petitioner’s release plan, the NC&PB continued to

work with the USPO in Tennessee to obtain approval for his release there. Petitioner may not

agree with the decisions of the USPO or the structure of the MSR program which forces the

NC&PB to rely on the USPO to provide supervision, but he has not convinced the Court that the

decisions of either agency were arbitrary, capricious, or an abuse of discretion.




                                                 8
           Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 9 of 11




       Petitioner argues that his claim is not that he was denied release on parole but that his GCT

was seized without due process. Petitioner bases his argument on the NC&PB’s alleged failure to

follow the specifications of DODI 1325.07. Petitioner asserts that under DODI 1325.07, his GCT

should only have been taken after a disciplinary conviction upon recommendation of the D&A

Board because his offenses occurred before October 1, 2004. Petitioner argues taking his GCT

upon rejection of his MSR plan and the NC&PB’s finding of fault (September 23, 2019), before

he was convicted of any disciplinary violation, was improper. In fact, when Petitioner was

subsequently charged with a disciplinary violation for failure to submit an acceptable MSR plan,

the D&A Board acquitted Petitioner (November 22, 2019) and recommended to the NC&PB that

his GCT be reinstated. Petitioner argues the NC&PB should have accepted that recommendation,

restored his GCT, and released him without supervision at that time. At its core, Petitioner’s

argument is that he should be released because he has passed his minimum release date.

       First, the Court rejects Petitioner’s assertion that his GCT was permanently forfeited. It

appears if Petitioner had submitted an acceptable MSR plan at any point, he would have been

released on MSR. The NC&PB’s fault determination notice states, “The Board directs your

continued confinement at the USDB and that all abatement time you have previously earned to be

held in abeyance until such time you submit an adequate MSR release plan, one approved by a

USPO.” ECF No. 12, at 89. After Petitioner’s first two plans were rejected, then his first plan was

approved but could not be implemented, Petitioner appears to have given up and refused to submit

an alternate plan. This was the reason for the guilty finding at his second D&A Board in September

of 2020.

       In addition, the Court rejects Petitioner’s argument that the NC&PB’s alleged failure to

adhere to the provisions of DODI 1325.07 resulted in a violation of his due process rights. An



                                                9
        Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 10 of 11




agency's failure to follow its own regulation, standing alone, is not a violation of federal due

process. Young v. Nickels, 59 F. Supp. 2d 1137, 1141 (D. Kan. 1999). Petitioner was aware of the

MSR plan requirements. In each instance, Petitioner received written notice that his MSR plan

was not acceptable and the reasons for the rejection. He had an opportunity to submit revised

plans. He received written notice of the NC&PB’s fault determination and an opportunity to appeal

the decision to a neutral party, which he did. To the extent Petitioner had a liberty interest at stake,

the minimum requirements of due process were satisfied.

       Even if this Court found the NC&PB had abused its discretion or had improperly seized

Petitioner’s GCT and violated his due process rights, Petitioner would not be entitled to release

from confinement without conditions. GCT does not function to reduce a prisoner’s sentence or

his full term of confinement established during his court-martial proceedings. It works to establish

a military prisoner’s minimum release date, which is the date the prisoner may be conditionally

released from confinement on parole or MSR. Hall v. Ledwith, No. 13-3175-RDR, 2014 WL

4824298, at *6 (D. Kan. Sept. 26, 2014); Noreen v. U.S. Army Clemency & Parole Bd., No. 04-

3004-RDR, 2005 WL 1027097, at *3 (D. Kan. Apr. 27, 2005). “There would be no point in MSR,

if good conduct time required release from confinement without conditions before MSR was

ordered.”   Huschak, 642 F. Supp. 2d at 1279. Moreover, “[g]ood time credit for satisfactory

behavior while in (military) prison is not a constitutional, statutory or inherent right.” Hall, 2014

WL 4824298, at *2 (quoting U.S. v. Rivera–Rivera, 19 M.J. 971, 972 (A.C.M.R.1985)). Petitioner

has no right to expect that he will serve less than his full sentence in confinement, especially if he

fails to abide by the conditions of MSR such as submitting an acceptable release plan. Huschak,

642 F. Supp. 2d at 1277.




                                                  10
        Case 5:20-cv-03273-JWL Document 20 Filed 01/21/21 Page 11 of 11




       Because Petitioner has not demonstrated that he is “in custody in violation of the

Constitution or laws or treaties of the United States” (28 U.S.C. § 2241(c)), he is not entitled to

habeas corpus relief.

       IT IS THEREFORE ORDERED BY THE COURT that the petition for habeas corpus

is denied.

       IT IS SO ORDERED.

       Dated January 21, 2020, in Kansas City, Kansas.



                                             S/ John W. Lungstrum
                                             JOHN W. LUNGSTRUM
                                             UNITED STATES DISTRICT JUDGE




                                                11
